Exhibit 10.1

AMENDED AND RESTATED

LICENSING AND DISTRIBUTION AGREEMENT

This Amended and Restated Licensing and Distribution Agreement (the “Agreement”)
is effective as of February 28, 2007 (the “Effective Date”), by and among
SHUFFLE MASTER, INC., a Minnesota corporation (“Shuffle Master”), with an
address at 1106 Palms Airport Drive, Las Vegas, Nevada 89119, on the one hand,
and SONA MOBILE HOLDINGS CORP., a Delaware corporation (“SNMB”), and SONA
MOBILE, INC., a Delaware corporation (“Sona”), each with an address at 245 Park
Avenue, 39th Floor, New York, New York 10167, on the other hand. As of the
Effective Date, this Agreement supersedes and completely amends and restates in
its entirety that certain Licensing and Distribution Agreement by and between
Shuffle Master and SNMB, dated January 13, 2006.

RECITALS:

A. Sona is the wholly owned subsidiary of SNMB. Sona and SNMB own that certain
wireless platform software and related, associated or derivative intellectual
property, such as enhancements, improvements or upgrades, which supports the
integration and mobilization of “casino” gaming applications into “in casino”
wireless gaming delivery systems (collectively, the “Sona Software”) allowing
players to wager remotely from approved areas of a Casino (as hereinafter
defined) via designated wireless hand-held devices (collectively, the “Wireless
Gaming System”).

B. Shuffle Master is in the business of developing, manufacturing, distributing
and otherwise commercializing gaming equipment, games and operating systems for
gaming equipment and related products and services throughout the United States
and other countries.

C. Pursuant to a separate Master Services Agreement effective January 13, 2006,
Sona has agreed to customize, develop and power a “Shuffle Master branded”
Wireless Gaming System that will incorporate game content currently owned by
Shuffle Master as well as game content to be developed or, subject to Shuffle
Master’s ability to license, acquired by Shuffle Master (including any assignee
or successor as contemplated by paragraph 21(j)) in the future (the “Shuffle
Content”). Additionally, Shuffle Master and Sona may incorporate game content
owned by or to be developed by third parties (the “Third Party Content”) and
public domain games for use with the Wireless Gaming System. The Shuffle Content
and the Third Party Content are hereinafter collectively referred to as the
“Content.”

D. Shuffle Master, Sona and SNMB wish to enter into this Agreement whereby (i)
Shuffle Master, Sona and SNMB will cross-license the Sona Software and the
Content (to the extent owned or licensed by Shuffle Master), (ii) Sona will
install, integrate, mobilize and service the Wireless Gaming System, and (iii)
Shuffle and Sona will distribute and market the Wireless Gaming System utilizing
the Sona Software to Casinos. The term “Casinos” means any legal casino gaming
venue, other lawful gaming establishments (including racinos) and cruise ships,
but excludes (i) any horse race tracks where the wagering on premises is limited
solely to the horse races and there is no other wagering or gaming of any kind
and (ii) off-site horse race or sports wagering if conducted outside of the
State of Nevada and provided that such off-site wagering is not in any way
associated or connected with a Casino. Notwithstanding the foregoing, in the
event that a horse race track becomes a racino but the Wireless Gaming
System previously only with horse racing content for such racino is not adapted
to include gaming products other than horse racing or sports betting, then such
horse racing facility will not be deemed a Casino for purposes of this
Agreement, but if the Wireless Gaming System previously only with horse racing
content for such racino is adapted to include gaming products other than horse
racing or sports betting, then such horse racing facility will become in
aggregate at that time a Casino for purposes of this Agreement.

 

 

1

 

--------------------------------------------------------------------------------



AGREEMENT:

The parties, each intending to be legally bound, agree as follows:

 

1.

Non-Exclusive License. Subject to all of the terms and conditions of this
Agreement, and during the Term, Sona and SNMB (as applicable) hereby grant
Shuffle Master a non-exclusive, fully-paid up, worldwide, and transferable (only
in connection with a permitted assignment of this Agreement in accordance with
paragraph 21(j)), license to the Sona Software, in object code form, to market,
distribute, deliver, lease, sublicense, import, export and/or use the Sona
Software in the Territory (as hereinafter defined), in connection with (i) the
marketing, distribution, and sale of the Wireless Gaming System and Wireless
Additions (defined below) to Casinos, (ii) the sublicense of the Sona Software
to Vendors (as hereinafter defined in paragraph 9 below), and (iii) Shuffle
Master shall have the right to grant licenses of a perpetual duration to Casinos
in connection with the Casino’s use of the Wireless Gaming System and to Vendors
as provided herein.

All rights of SNMB and/or Sona which are not expressly granted hereunder are
reserved by Sona and SNMB. No right or license will be implied by estoppel or
otherwise, other than the rights and licenses expressly granted in this
Agreement, and all such rights belonging to Sona and/or SNMB not specifically
granted to Shuffle Master in this Agreement are reserved by Sona and SNMB.
Shuffle Master shall not: (i) create derivative works from, or otherwise develop
any products or technology based on, the Sona Software or (ii) disassemble,
decompile, reverse engineer, or otherwise attempt to obtain the source code of
the Sona Software; or aid anyone else to attempt to do any of the foregoing.

 

2.

Non-exclusive License. Subject to all of the terms and conditions of this
Agreement, and during the Term, Shuffle Master hereby grants to Sona and SNMB a
non-exclusive, fully-paid up, worldwide, non-transferable, non-assignable
license, to the Shuffle Content, including the right to use the patents,
copyrights, trademarks, games, inventions, game play methods, trade dress, and
trade names, in connection with the integration into and the marketing,
promotion, development, manufacture, distribution, importing, exporting,
offering for sale, and sale of the Wireless Gaming System for use by Casinos
only. Sona and SNMB shall have the right to grant licenses of a perpetual
duration to Casinos in connection with the Casino’s use of the Wireless Gaming
System. For clarity, neither Sona nor SNMB shall have any right to license,
sell, assign or otherwise transfer the Wireless Additions.

All rights of Shuffle Master which are not expressly granted hereunder are
reserved by Shuffle Master. No right or license will be implied by estoppel or
otherwise, other than the rights and licenses expressly granted in this
Agreement, and all such rights belonging to Shuffle Master and not specifically
granted to Sona or SNMB in this Agreement are reserved by Shuffle Master.

 

3.

Distribution. From the date hereof through August 24, 2007 (the “Exclusivity
Period”), Shuffle Master shall not promote, market, distribute, or sell any
other wireless gaming system of any other wireless gaming provider and shall
only promote, market, distribute, or sell the Wireless Gaming System and
Sona-developed Wireless Additions. Upon the expiration of the Exclusivity
Period, Shuffle Master shall have the right to promote, market, distribute, or
sell any wireless gaming system and related products, including, without
limitation, the Wireless Gaming System, but will continue to exclusively
promote, market, distribute, and sell Sona-developed Wireless Additions.
Notwithstanding the foregoing, the Exclusivity Period shall terminate if (i)
Shuffle Master either sublicenses or Shuffle Master arranges for Sona and/or
SNMB to license or sell the Sona Software to a Vendor in accordance with
paragraph 9(c) and paragraph 10 below or (ii) Shuffle Master assigns this
Agreement in accordance with paragraph 21(j) below. “Wireless

 

 

2

 

--------------------------------------------------------------------------------



Additions” shall mean any wireless extensions developed by Sona and/or SNMB for
any electronic multi-terminal Casino platforms. Notwithstanding the foregoing,
nothing contained herein prohibits Shuffle Master from licensing Shuffle Content
to any other wireless gaming provider.

During the Term, Shuffle Master will use its commercially reasonable efforts to
market the Wireless Gaming System, Wireless Additions, and Sona-provided
software maintenance packages. Sona agrees that during the Term it will provide
commercially reasonable support for parts and service for the Wireless Gaming
System and, after termination of this Agreement, it will continue to provide
such commercially reasonable support for so long as any unit of the Wireless
Gaming System is placed with a Casino and Sona and/or SNMB is receiving the
consideration therefrom as contemplated by this Agreement.

 

4.

Territory. Territory shall mean the world, except for any Wireless Gaming System
that contains a Three Card Poker (“TCP”) game, the Territory will not include
Ireland, Wales, Scotland, England, the Channel Islands and the Isle of Man
(collectively, the “British Isles”).

 

5.

Term. Subject to earlier termination in accordance with paragraph 8 below, this
Agreement shall become effective on the Effective Date and will have a term of
five (5) years from the Effective Date (the “Initial Term”). Upon the expiration
of the Initial Term (or subsequent Renewal Term, as the case may be), this
Agreement shall automatically renew for successive periods of five years (each,
a “Renewal Term”), unless either party notifies the other party in writing,
thirty (30) days prior to the expiration of the applicable Term, of their desire
to not renew. The Initial Term and Renewal Term(s) may be collectively referred
to as the “Term.” Notwithstanding the Term, upon the expiration of the Term or
earlier termination of this Agreement, any Wireless Gaming System already
installed or otherwise in use and which is generating revenue shall remain
installed or otherwise continue in use, and the compensation obligations set
forth in paragraph 9 and Sona’s obligations set forth in paragraph 7 shall
continue for as long as the Wireless Gaming System is installed or otherwise in
use.

 

6.

Intentionally Omitted.

 

7.

Installation/Support Services. Sona shall be responsible for the installation,
integration, mobilization and related service of the Wireless Gaming System, and
the installation of the technical components (including without limitation,
servers, access points, switches and devices) of the Wireless Gaming System to
enable the Casinos to utilize the Wireless Gaming System (which, for avoidance
of doubt, whenever this term may be elsewhere be used in this Agreement, would
not include building code compliance, correcting building deficiencies at a
Casino, and similar physical infrastructure issues of a Casino) (collectively,
the “Installation Services”). All hardware and such technical components
required to install, integrate, mobilize and service the Wireless Gaming System
for the Casinos shall be provided and performed by Sona, at Sona’s cost and
expense unless Sona arranges for the Casinos to pay for such cost and expense.
Shuffle Master shall not be financially responsible for the Wireless Gaming
System, including, without limitation, the hardware or installation of the
technical components of the Wireless Gaming System to enable the Casinos to
utilize the Wireless Gaming System. Additionally, Sona shall provide Support
Services to customers in the Territory to whom the Wireless Gaming System has
been delivered in accordance with the then current Support Service Standards
mutually determined by the parties, and shall at all times maintain a sufficient
staff of personnel fully trained and qualified to perform such Support Services
in the Territory. Further, Sona personnel or third parties trained in the proper
operation and use of the Wireless Gaming System will provide training to Shuffle
Master’s customers in the proper operation and use of the Wireless Gaming
System. For purposes of this Agreement, “Support Services” shall mean reasonable
and

 

 

3

 

--------------------------------------------------------------------------------



customary warranty, maintenance and repair of the Wireless Gaming System in the
Territory regardless of when placed as well as continuing customer training and
liaison services with respect to the Wireless Gaming System. Notwithstanding
anything to the foregoing contained herein, Sona shall have the right to
subcontract its obligations under this paragraph 7. Sona’s failure to perform
its obligations under this paragraph 7 following a breach by a Casino of its
obligation to pay Sona pursuant to this Agreement will not be deemed a breach by
Sona of its obligations under this Agreement.

 

8.

Termination. Notwithstanding the provisions of paragraph 5 above, this Agreement
may be terminated in writing in accordance with the following provisions:

 

a.

Either party may terminate this Agreement by giving written notice to the other
party in the event the other party is in material breach of any provision of
this Agreement or of the Master Services Agreement, and shall have failed to
cure such breach, if the breach itself is in fact curable, within thirty (30)
days of receipt of written notice thereof from the terminating party.

 

b.

Either party may terminate this Agreement at any time by giving notice to the
other party, which notice shall be effective upon receipt by the party to which
notice is given, (i) should the other party, pursuant to or within the meaning
of the Bankruptcy Law, (A) commence a voluntary case or proceeding, (B) have an
involuntary case or proceeding brought against it, (C) consent to the
appointment of a Custodian for all or substantially all of its property, (D)
make a general assignment for the benefit of its creditors or (ii) a court of
competent jurisdiction enters an order or decree under any Bankruptcy Law that
(A) is for relief against such party in an involuntary case or proceeding; (B)
appoints a Custodian over such party or over all or substantially all of the
property of such party; or (C) orders the liquidation of such party; and in each
case under this clause (B) of this subparagraph 8(b) the order or decree remains
unstayed and in effect for 60 days. The term “Bankruptcy Law” means Title 11,
U.S. Code or any similar federal or state law for the relief of debtors. The
term “Custodian” means any receiver, trustee, assignee, liquidator, sequestrator
or similar official under any Bankruptcy Law.

 

c.

Either party may immediately terminate this Agreement by giving notice to the
other if the non-terminating party takes any action or fails to take any action
which jeopardizes any of the terminating party’s licenses and/or approvals in
any licensing jurisdiction wherever located; or if any governmental agency takes
any action against the non-terminating party which governmental action
jeopardizes any of terminating party’s licenses and/or approvals in any
licensing jurisdiction; or in the event that Sona takes any action or fails to
take any action that jeopardizes any of Shuffle Master’s gaming licenses,
approvals or permits (including without limitation any violation by Sona of
paragraph 12); or in the event that Sona’s relationship with Shuffle Master in
any way jeopardizes or puts at risk any of Shuffle Master’s existing, pending or
future gaming licenses, approvals or permits.

 

d.

Either party may terminate this Agreement by giving written notice to the other
party in the event the Master Services Agreement is terminated in accordance
with its terms.

 

e.

Termination of this Agreement shall not release either party from the obligation
to make payment of all amounts then or thereafter due and payable, nor shall any
such termination prevent or restrict the terminating party from pursuing all of
its rights and remedies against the terminated party for any breaches of this
Agreement by the terminated party.

 

 

4

 

--------------------------------------------------------------------------------



 

f.

Upon any termination or expiration of this Agreement, Shuffle Master shall, and
hereby does, grant to each of Sona and SNMB a perpetual, irrevocable, worldwide,
non-exclusive, royalty-free, non-transferable (only in connection with a
permitted assignment of this Agreement in accordance with paragraph 21(j)), and
sublicensable (only to end users, and resellers and distributors), right and
license (but not the obligation) to use, copy, distribute, create derivative
works from, modify, display, perform, transmit, make, sell, offer to sell,
import, export, maintain, improve, and otherwise exploit the Wireless Security
Device in any manner alone or in combination with other technologies, for any
purpose, and in all media and platforms whatsoever, whether existing now or
developed in the future. “Wireless Security Device” means what is covered by the
claims of (i) a United States Patent Application entitled “Security Devices For
Implementing Hand-Held Wagering,” which was filed on October 23, 2006 and
accorded Serial No. 11/585,025, and any continuation, continuation-in-part,
divisional, revision, modification, or extension thereof, (ii) any foreign
application corresponding to any of the foregoing, (iii) any patent issuing on
any of the foregoing, and (iv) any extension, revision, modification, reissue,
or reexamination of any of the foregoing.

 

9.

Compensation. Subject to the terms and conditions hereof:

 

a.

Subject to paragraph 9(c), Shuffle Master shall receive seventy percent (70%)
and Sona shall receive thirty percent (30%) of the Net Revenues received by
Shuffle Master (or, following any assignment in accordance with paragraph 21(j),
its successor party) (other than from Sona or SNMB) from the distribution,
license, lease, sale, sublicense, installation, maintenance, support and/or use
of the Sona Software, Wireless Gaming System, Wireless Additions, or any system
containing any of the foregoing in the Territory, in each case to a Casino. “Net
Revenues” shall be defined as the gross consideration actually received by a
party (which term means any of SNMB, Sona, Shuffle Master and their respective
permitted assigns and successors under paragraph 21(j)) from the distribution,
license, lease, sale, sublicense, installation, maintenance, support and/or use
of the Sona Software, Wireless Additions, Wireless Gaming System, or any system
containing any of the foregoing in the Territory, less equipment financing
(principal and interest), expenses incurred for Support Services and
Installation Services, account executive commissions (capped at 3%), reasonable
travel expenses for one sales representative, expenses for product gaming
licenses and approvals,, and marketing expenses related to conventions and trade
shows actually incurred. For the purpose of calculating Net Revenues, all
equipment financing expenses (principal and interest) will be amortized over the
life of such financing and all other expenses listed above will be amortized
over a twelve-month period. Notwithstanding anything contained herein to the
contrary, Net Revenues shall not include any purchase price or merger
consideration received by Shuffle Master from a business combination permitted
in paragraph 21(j) or any permitted assignment of this Agreement thereunder,
provided that any such amounts which constitute payment in advance on account of
any revenue stream otherwise contemplated under this paragraph will be
considered Net Revenues.

 

b.

Subject to paragraph 9(c), Shuffle Master shall receive thirty percent (30%) and
Sona shall receive seventy percent (70%) of the Net Revenues received by Sona
and/or SNMB (other than from Shuffle Master) from the distribution, license,
lease, sale, sublicense, installation, maintenance, support and/or use of the
Sona Software, Wireless Gaming System, Wireless Additions, or any system
containing any of the foregoing in the Territory, in each case to Casinos.

 

 

5

 

--------------------------------------------------------------------------------



 

c.

If Shuffle Master: (i) sublicenses or otherwise assigns or transfers its rights
under paragraph 1 to a third party and not in connection with a permitted
assignment of this Agreement or (ii) arranges for Sona and/or SNMB (as
appropriate) to: (a) grant an license (in source or object code form) in
connection with the Wireless Gaming System or (b) sell the Sona Software (in
source or object code form) to a third party (a third party described in (i) or
(ii), a “Vendor”), Shuffle Master shall receive sixty percent (60%) of the gross
consideration and Sona shall receive forty percent (40%) of the gross
consideration received by Shuffle Master from any initial, upfront payment made
by the Vendor. Sona shall receive sixty percent (60%) of the gross consideration
and Shuffle Master shall receive forty percent (40%) of any other gross
consideration received from such a Vendor. If Sona (i) sublicenses the Sona
Software for use in Wireless Gaming System (subject to Shuffle Master’s license)
to a Vendor or (ii) sell the Sona Software to a Vendor, Sona shall receive sixty
percent (60%) of the gross consideration and Shuffle Master shall receive forty
percent (40%) of any gross consideration received from an initial, upfront
payment made by such a Vendor. Shuffle Master shall receive sixty percent (60%)
of the gross consideration and Sona shall receive forty percent (40%) of any
other gross consideration received from such a Vendor.

 

d.

Shuffle Master shall keep appropriate books and records of any consideration
received from and with respect to the Wireless Gaming System, so as to determine
the amounts due Sona pursuant to this Agreement. Shuffle Master shall pay any
amounts due Sona within thirty (30) days after the end of each of Shuffle
Master’s fiscal quarters. Within 60 days of the end of each fiscal year of
Shuffle Master, Shuffle Master shall deliver to Sona an annual accounting of the
consideration generated from and with respect to the Wireless Gaming System by
category in accordance with subparagraphs a, b and c of this paragraph 9. In
addition, Sona shall have reasonable access, upon at least ten (10) days prior
written notice to Shuffle Master, to examine the books and records related to
the Wireless Gaming System (or have an independent certified public accountant
(the “CPA”) exam the books and records related to the Wireless Gaming System) of
Shuffle Master for purposes of determining the revenues of the Wireless Gaming
System for such period but no more than once every twelve-month period. The cost
of any such examination or audit by Sona shall be solely borne by Sona. However,
in the event the CPA determines and verifies a discrepancy in excess of ten
percent (10%) of the actual revenues received for such period over the actual
revenues earned for such period, Shuffle Master agrees to pay the reasonable
costs of the audit.

 

e.

Sona shall keep appropriate books and records of any consideration received from
and with respect to the Wireless Gaming System, so as to determine the amounts
due Shuffle Master pursuant to this Agreement. Sona shall pay any amounts due
Shuffle Master within thirty (30) days after the end of each of Sona’s fiscal
quarters. Within 60 days of the end of each fiscal year of Sona, Sona shall
deliver to Shuffle Master an annual accounting of the consideration generated
from and with respect to the Wireless Gaming System by category in accordance
with subparagraphs a, b and c of this paragraph 9. In addition, Shuffle Master
shall have reasonable access, upon at least ten (10) days prior written notice
to Sona, to examine the books and records related to the Wireless Gaming System
(or have an independent certified public accountant (the “CPA”) exam the books
and records related to the Wireless Gaming System) of Sona for purposes of
determining the revenues of the Wireless Gaming System for such period but no
more than once every twelve-month period. The cost of any such examination or
audit by Shuffle Master shall be solely borne by Shuffle Master. However, in the
event the CPA determines and verifies a discrepancy in excess of ten percent
(10%) of the actual revenues received for

 

 

6

 

--------------------------------------------------------------------------------



such period over the actual revenues earned for such period, Sona agrees to pay
the reasonable costs of the audit.

 

10.

Notice and Approvals. Sona shall have the right to grant or withhold approval,
which approval shall not be unreasonably withheld, of: (A) any Casino
transaction involving the Sona Software, but only in the event, (x) Sona is
securing financing for the installation of the Wireless Gaming System hardware
and technical components of the Wireless Gaming System or (y) the Installation
Services are expected to exceed $50,000, or (B) any Vendor transaction;
provided, that Sona and SNMB will not have the right to withhold approval for
such transaction if all of the following conditions are satisfied: (i) such
transaction does not involve the sale of Sona or SNMB source code, and (ii) the
aggregate pricing for such proposed transaction is subject to greater than a 20%
net markup (net markup for all purposes of this paragraph 10 mean Net Revenues
divided by gross consideration) and, with respect to a Casino transaction where
the Casino is not acting as a Vendor, Sona confirms that it will be able to
obtain appropriate and customary financing and approvals on market terms in
connection with such transaction. Shuffle Master shall have no right to approve
or disapprove of any transaction involving Sona Software to a Vendor as
contemplated in paragraph 9(c), but has the right to grant or withhold approval
of any transaction involving (i) the Shuffle Content or the Sona Software that
would be subject to paragraph 9(b) in which: (A) the aggregate pricing for such
transaction is subject to less than a 5% net markup or (B) the Sona Software is
bundled with one or more non-gaming Sona products.

Each party will provide notice of approval or disapproval within four (4)
business days of receipt of written notice of the final principal terms of a
proposed transaction. No response within such time will be deemed disapproval;
provided, however, that if no notice of approval or disapproval is received, the
party seeking approval shall have the right to give an additional notice setting
forth the principal terms of the proposed transaction, subject to the same
approval process. Email will suffice for notice for purposes of this paragraph
if delivered to the following: (A) in the case of SNMB and Sona, to both Shawn
Kreloff (shawn@sonamobile.com) and Andrew Brandt (brandt@sonamobile.com) and in
the case of Shuffle Master, Tasi Autele – (tautele@shufflemaster.com).

 

11.

Casino on Demand. Shuffle Master shall have all right, title and interest, and
Sona and SNMB disclaim any right, title or interest, in and to the name “Casino
on Demand” and any trademarks, copyrights or other rights solely and directly
derived from the name “Casino on Demand.”

 

12.

Gaming Regulatory Compliance. During the Term, Sona, SNMB and Shuffle Master
will obtain and maintain the necessary gaming regulatory licensing and approvals
in any jurisdictions deemed necessary for the development, marketing and
distribution of the Wireless Gaming System. In the event Sona or SNMB is
required to obtain any gaming regulatory licensing or approvals, Sona and SNMB
shall be required to pay for any costs and fees associated with obtaining and
maintaining such licensing and approvals, including any costs and fees for
investigations.

 

13.

Remedies and Limitation of Actions.

 

a.

Upon any breach of this Agreement (and after any applicable cure period, if any,
with respect to such breach), the non-breaching party shall be entitled to all
rights and remedies provided under the laws of the State of Nevada, including
injunctive relief.

 

b.

No action, regardless of form, arising out of the transactions contemplated
herein or the breach of the provisions hereof may be brought by either party
more than three (3) years after the cause of action has accrued, unless the
right to bring the cause of action has been

 

 

7

 

--------------------------------------------------------------------------------



concealed from a party due to fraud or deceit, in which case the party will have
three (3) years after it discovered the fraud or deceit.

 

14.

Mutual Representations. Each party represents and warrants to the other party
that, during the term of this Agreement, it possesses and will possess the full
power and authority to enter into this Agreement. Each party further represents
and warrants that it has full power and authority to fulfill its obligations
hereunder, and the performance according to the terms of this Agreement will not
breach any separate agreement by which such party is bound.

 

15.

Representations and Warranties of SNMB and Sona. SNMB and Sona hereby, jointly
and severally, represent and warrant to Shuffle Master each of the following:

 

a.

Sona is the wholly owned subsidiary of SNMB. Sona is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware.

 

b.

Together, Sona and SNMB own, control or otherwise possess all rights in the Sona
Software necessary to fulfill its obligations to Shuffle Master hereunder, as
well as the necessary resources to fulfill its obligations under this Agreement.

 

c.

The Sona Software is (i) suitable and fit for the uses intended or contemplated
by under this Agreement and (ii) is merchantable.

 

d.

The Sona Software is (i) free and clear of any lien, license, or other
restriction or limitation regarding use or disclosure; (ii) not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge; (iii) valid
and enforceable and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, is threatened that challenges the
legality, validity, enforceability, use, or ownership of the Sona Software, and
there are no grounds for the same.

 

e.

Sona and SNMB have not agreed to indemnify any person or entity for or against
any interference, infringement, misappropriation, or other conflict with respect
to any Sona Software.

 

f.

No loss or expiration of any Sona Software is threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms.

 

g.

The Sona Software does not infringe any patent, intellectual property or other
proprietary right of any person or entity.

 

h.

Sona has the unrestricted corporate right, power and authority to enter into
this Agreement and to perform all of its obligations hereunder, and neither the
execution and delivery of this Agreement, nor the consummation of the actions
contemplated herein: (i) violates any provisions of its articles of
incorporation, corporate by-laws or other corporate documents; (ii) violates,
conflicts with, or constitutes a default under any contract which it is a party;
or (iii) requires the approval or consent of any third party.

 

16.

Representations and Warranties of Shuffle Master. Shuffle Master hereby
represents and warrants to each of Sona and SNMB each of the following:

 

a.

Shuffle Master is a corporation duly organized, validly existing, and in good
standing under the laws of Minnesota.

 

 

8

 

--------------------------------------------------------------------------------



 

b.

Shuffle Master owns, controls or otherwise possesses all rights in the Shuffle
Content necessary to fulfill its obligations to Sona hereunder, as well as the
necessary resources to fulfill its obligations under this Agreement.

 

c.

The Shuffle Content does not infringe any patent, intellectual property or other
proprietary right of any person or entity.

 

d.

Shuffle Master has the unrestricted corporate right, power and authority to
enter into this Agreement and to perform all of its obligations hereunder, and
neither the execution and delivery of this Agreement, nor the consummation of
the actions contemplated herein: (i) violates any provisions of its articles of
incorporation, corporate by-laws or other corporate documents; (ii) violates,
conflicts with, or constitutes a default under any contract which it is a party;
or (iii) requires the approval or consent of any third party.

 

17.

Indemnification.

 

a.

Sona and SNMB Indemnity: Sona and SNMB hereby, jointly and severally, indemnify,
hold harmless and defend at each’s own expense, any claim, liability, loss,
suit, damage, action or proceeding (each, an “Action”) against Shuffle Master,
Shuffle Master’s officers, directors, employees, contractors, agents, licensors,
licenses and end users, if the Action arises out of or relates to: (i) any
breach of any representation, warranty, covenant, agreement or obligation of
Sona or SNMB set forth in this Agreement; or (ii) a claim that the Sona Software
infringes any copyright or patent, misappropriates any trade secrets, or
violates or infringes any other rights of any kind of a third party. Sona and
SNMB, jointly and severally, agree to pay any damages, losses, costs, expenses
and other liabilities (including without limitation, Shuffle Master’s attorneys’
fees) incurred by Shuffle Master in connection with any such Action or indemnity
claim hereunder.

 

b.

Shuffle Master Indemnity: Shuffle Master agrees to indemnify, hold harmless, and
defend at its own expense any Action against any of SNMB or Sona, as well as any
of their respective directors, officers, employees, contractors, agents, and
licensors to the extent that each such person actually suffers a financial loss
and the Action arises from or is related to (i) any use by Shuffle Master of the
Wireless Gaming System which use would constitute a material breach of this
Agreement, or (ii) any breach of any representation, warranty, covenant,
agreement or obligation of Shuffle Master set forth in this Agreement. Shuffle
Master agrees to pay all reasonable damages, losses, costs, expenses and other
liabilities (including without limitation, SNMB’s and Sona’s respective
attorneys’ fees) actually incurred by Sona or SNMB in connection with any such
Action.

 

c.

Procedure: Each party’s indemnification obligations under this Agreement shall
be subject to: (i) the indemnifying party receiving prompt written notice in
reasonable detail of the existence of any Action from the indemnified party;
(ii) the indemnifying party having, at its option, sole control of the defense
of such Action and any related settlement negotiations and the right, at its own
cost and expense, to compromise, settle or consent to the entry of a judgment
with respect to such Action; provided, however, that the indemnifying party
shall not do so without the prior express written consent of the indemnified
party if such compromise, settlement or judgment: (a) materially diminishes the
indemnified party’s rights under this Agreement or seeks to impose additional
obligations on the indemnified party; (b) arises out of or is a part of any
criminal action, suit or proceeding; (c) contains a stipulation or admission or
acknowledgement of any liability or wrongdoing (whether in contract, tort or
otherwise) on the part of the

 

 

9

 

--------------------------------------------------------------------------------



indemnified party; or (d) if any settlement causes any risk or jeopardy to any
of Shuffle Master’s, SNMB’s or Sona’s licenses; but further provided, however,
that the indemnified party shall have the sole right to select the counsel to
defend the indemnified party, with all of said counsel’s fees and costs being
the sole responsibility of the indemnifying party; (iii) the indemnified party
being permitted to also hire counsel of its choice at its own expense in defense
of any Action (without same reducing the indemnifying party’s indemnity
obligations hereunder); and (iv) the indemnifying party receiving the reasonable
cooperation of the indemnified party in the defense of any Action.

 

18.

Non-solicitation and Non-disparagement. During the Term, and for a period of one
(1) year thereafter, neither party shall solicit any of the other party’s
employees, independent contractors, or consultants, nor in any way interfere or
hinder any of the foregoing business relationship with the other, nor, at any
time, shall either party disparage the other, any of its employees, or any of
its products.

 

19.

Encumbrances. Sona and SNMB shall never impose, nor allow to be imposed, any
encumbrances, charges or liens (collectively, “Encumbrances”) of any kind on any
of the Sona Software or the Wireless Gaming System or on any of the work or
materials performed in connection therewith at any time, and further shall
immediately cause to be released, discharged and/or satisfied, any such
Encumbrance that may come into existence. Sona and SNMB shall forthwith affect a
discharge of any Encumbrance filed by either of them or any of their
contractors, subcontractors, workmen, suppliers or employees against any of the
Sona Software, Wireless Gaming System or any of the interests of Shuffle Master
herein. Notwithstanding anything contained herein to the contrary, Sona and SNMB
may impose or allow to be imposed encumbrances, charges and liens of any kind on
any of the Sona Software and Wireless Gaming System in connection with a
financing transaction provided that any such encumbrance, charge or lien is
subject to Shuffle Master’s license rights and the rights granted hereunder.
Sona and SNMB will provide written notice to Shuffle Master of any secured
financing transaction that Sona or SNMB may enter into during the Term.

 

20.

Intentionally Omitted

 

21.

Miscellaneous.

 

a.

Nature of Relationship. Except for the parent-subsidary relationship between
SNMB and Sona, in no event shall any party be deemed to be the partner, joint
venturer, fiduciary, or agent of any other party, and no party shall have the
right to bind any other party, nor shall a party represent to any third party
anything to the contrary, unless mutually agreed to in writing by all parties
hereto.

 

b.

Revenue Sharing Restrictions. Notwithstanding the foregoing, in the event that
Shuffle Master is not legally allowed to share revenues with Sona in a
particular jurisdiction, then Shuffle Master and Sona agree that they will work,
in good faith, to amend the Agreement as to such jurisdiction in order to
achieve a fair and legal resolution. Such fair resolution may include an
outright purchase by Shuffle Master of Sona’s expected compensation payments
(discounted for present value, in the event of a lump sum payment) in such
jurisdiction. Notwithstanding the foregoing however, in the event that the
parties are unable to resolve this issue in a manner that is fair and equitable
to both parties, then Sona shall not be entitled to any revenues in that
jurisdiction and the other terms of this Agreement shall not be affected,
reduced, modified or amended in any way whatsoever. In no event shall the fact
that Sona may not be legally able to share revenues

 

 

10

 

--------------------------------------------------------------------------------



in a particular jurisdiction in any way affect, reduce, modify or amend any of
the rights granted in this Agreement to Shuffle Master. Notwithstanding anything
contained herein the contrary, Shuffle Master will set aside Sona’s portion of
the revenues earned in a particular jurisdiction (the “Set Aside Amount”) if
Sona is not legally allowed to share revenues in that jurisdiction for the first
one hundred and eighty days (the “Set Aside Period”) while Sona is acquiring the
appropriate licenses to enable it to share revenues in that jurisdiction;
provided that the jurisdiction will allow Shuffle Master to set aside Sona’s
portion such revenues. At such time as Sona obtains the license, Shuffle Master
will deliver the Set Aside Amount to Sona provided that Shuffle Master is
allowed to deliver the Set Aside Amount to Sona by that jurisdiction. During the
period of time between the Set Aside Period and the date Sona obtains the
license, Shuffle Master shall receive all revenues, including Sona’s share of
such revenues. In the event Sona fails to obtain the license within twenty-four
(24) months, the Set Aside Amount shall revert back to Shuffle Master and
Shuffle Master shall have no further obligations to Sona with respect to the Set
Aside Amount.

 

c.

Other Products. Notwithstanding anything contained herein to the contrary, it is
expressly agreed and acknowledged by Sona and SNMB, that Shuffle Master will,
concurrently with the existence of this Agreement, also be selling, leasing,
marketing and exploiting other products, including its own games, which are
similar to the Wireless Gaming System, and that utilize the intellectual
property of Shuffle Master and/or other third parties. Nothing contained herein
shall require Shuffle Master to give any special treatment or priority to the
Wireless Gaming System. All marketing, sales, and pricing decisions relating to
the Wireless Gaming System shall be made in the sole discretion of Shuffle
Master. Sona and SNMB further acknowledges that the ultimate success of the
Wireless Gaming System will be determined by the marketplace and that Shuffle
Master has not made and does not hereby make any representations, warranties or
promises that the Wireless Gaming System or this Agreement will generate any
specific amount of Net Revenues, or any amount, at all, of Net Revenues.

 

d.

Due Diligence on Sona and SNMB. Due to the highly regulated nature of Shuffle
Master’s business, both prior to and after execution of this Agreement, Shuffle
Master shall have the right to perform such due diligence on Sona and SNMB as
may be required by any gaming regulators in those jurisdictions where Shuffle
Master possesses any licenses, or such due diligence as Shuffle Master believes
it is required to conduct. Both prior to and an ongoing basis, Sona and SNMB
shall fully and reasonably cooperate with Shuffle Master related to such due
diligence. Notwithstanding any of the provisions contained in this Agreement to
the contrary, Shuffle Master shall have the right to immediately terminate this
Agreement if Sona or SNMB take any action or fail to take any action that
jeopardizes any of Shuffle Master’s gaming licenses, approvals or permits, or in
the event that Shuffle Master’s relationship with Sona or SNMB in any way
jeopardizes or puts at risk any of Shuffle Master’s gaming licenses, approvals
or permits.

 

e.

Modification. This Agreement may be modified or amended only by a writing signed
by each of Shuffle Master, Sona and SNMB.

 

f.

Governing Law and Forum. This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws. This Agreement shall be deemed to be a contract
made and entered into in the State of Nevada. In the event of any dispute
between any of the parties that cannot be resolved amicably, the parties agree
and consent to the exclusive jurisdiction of

 

 

11

 

--------------------------------------------------------------------------------



an appropriate state or federal court located within the State of Nevada to
resolve any such dispute.

 

g.

Severability. It is agreed and understood by the parties hereto that if any
provision of this Agreement should be determined by an arbitrator or court to be
unenforceable in whole or in part, then this Agreement shall be deemed modified
to the minimum extent necessary to make it reasonable and enforceable under the
circumstances, and the arbitrator or court shall be authorized by the parties to
reform this Agreement in the least way necessary in order to make it enforceable
and consistent, to the maximum extent possible, with the original intent of the
parties.

 

h.

Waiver of Breach. The waiver by either Shuffle Master, Sona or SNMB of any
breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either Shuffle Master, Sona or SNMB. No delay
or omission in the exercise of any power, option or remedy either expressly
available hereunder or with respect to the breach of any of the provisions
hereof shall impair or affect either party’s right to the exercise thereof or
the pursuit of available remedies therefore.

 

i.

Notices. All notices shall be made in writing and shall be deemed given or made
on the date delivered if delivered in person, on the date initially received if
delivered by facsimile or e-mail followed by registered or certified mail
confirmation, on the date delivered by an overnight courier service or on the
third business day after it is mailed if mailed by registered or certified mail
(return receipt requested) (with postage and other fees prepaid) to the parties
or their permitted assignees at the addresses indicated above (or at such other
addresses as shall be provided by a party to all other parties in accordance
with this paragraph). Unless otherwise provided, notices to SNMB and Sona shall
be directed to each of their respective Chief Executive Officers and Chief
Financial Officers.

 

j.

Assignment. Except as otherwise provided in this Agreement, neither party may
assign or sublicense its rights, duties or obligations under this Agreement
without the prior written consent of the other party. Any purported assignment
in contravention of this provision shall be null and void. In the event of a
permitted assignment or transfer, and subject to any required regulatory
approvals, this Agreement shall remain binding upon and inure to the benefit of
the successors and assigns of the parties hereto. Notwithstanding the preceding,
Shuffle Master may assign all (but not less than all) of its rights and
obligations under this Agreement in the following situations: (A) if Shuffle
Master sells all or substantially all of its assets to a third party or if all
or substantially all of its stock is sold to a third party, or (B) if Shuffle
Master shall engage in a business combination in which it is not the surviving
entity, or (C) if Shuffle Master shall establish a joint venture, partnership or
other similar business arrangement with a third party; in which case of each of
the foregoing Shuffle Master may assign all (but not less than all) its rights
and obligations to the surviving company which is the counterparty to such sale,
or business combination or to the joint venture, partnership or similar entity
under (C), but only if in each case the successor, survivor or joint venture or
partnership (as the case may be) meets the qualifications regarding licensing
and other regulatory matters necessary to perform its obligations hereunder and
provided further that such assignee/successor agrees in writing in advance of
closing thereof to assume all of the obligations of Shuffle Master under this
Agreement and promptly provides a copy thereof to the non-assigning party. Any
attempted assignment of this Agreement not in accordance with this subsection
shall be null and void. Notwithstanding anything to the contrary contained in
this Agreement, no assignment hereunder shall relieve the assigning

 

 

12

 

--------------------------------------------------------------------------------



party of its obligations (financial or otherwise) under this Agreement; provided
that such assigning party is the surviving entity, and, if such assigning party
is the surviving entity or it is an assignment under (C), provided that the
assigning party shall be secondarily liable for such obligations.

 

k.

Entire Agreement. This Agreement (including any Exhibits) is the entire
agreement of the parties hereto concerning the subject matter hereof and
supersedes and replaces in its entirety any oral or written existing agreements
or understandings between Shuffle Master, Sona and SNMB relating generally to
the same subject matter. Except for the Master Services Agreement, each of
Shuffle Master, Sona and SNMB hereby acknowledge that there are no agreements or
understandings of any nature, oral or written, regarding the Sona Software, or
the Wireless Gaming System, apart from those contained in this Agreement, and
each such party acknowledges that no other party has made no promises or
agreements concerning the subject matter of this Agreement which are not
contained in this Agreement.

 

l.

Attorneys’ Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements, in addition to
any other relief to which the party may be entitled.

 

m.

Confidentiality. The parties agree that the terms and conditions of this
Agreement are confidential. No part of this Agreement may be reproduced or
communicated orally to any other party or parties (excluding outside counsel and
other advisors) without the express written consent of Sona, SNMB and Shuffle
Master. Notwithstanding anything to the contrary, a party may disclose the terms
and conditions of this Agreement or any portion thereof if required by law,
rule, regulation, legal process, or by an order, rule or regulation of an
administrative or regulatory agency.

 

n.

Press Releases. Any news release, public announcement (which does not include
filings required under federal securities laws), advertisement or publicity
released by either party concerning this Agreement, or any resulting Wireless
Gaming System order, will be subject to prior approval of the other party, not
be unreasonably withheld or delayed. Any such publicity shall give due credit to
the contribution of each party.

 

 

13

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below.

 

SHUFFLE MASTER, INC.
(“Shuffle Master”)

 

SONA MOBILE HOLDINGS CORP.
(“SNMB”)

                   

By: 

/s/ Paul Meyer 

 

By:

/s/ Shawn Kreloff

 

an authorized signatory

 

 

an authorized signatory

 

Print Name: 

Paul Meyer 

 

Print Name:

Shawn Kreloff

Title: 

President 

 

Title:

CEO

Date:

3/1/07 

 

Date:

2/28/07

 

SONA MOBILE, INC.
(“Sona”)

 

 

 

                   

By: 

/s/ Shawn Kreloff

 

 

 

 

an authorized signatory

 

 

 

 

Print Name:

Shawn Kreloff

 

 

 

Title:

CEO

 

 

 

Date:

2/28/07

 

 

 

 

 

14

 

--------------------------------------------------------------------------------



EXHIBIT “A”

SHUFFLE CONTENT

Three Card Poker

Player Bank Three Card Poker (aka California Three Card Poker)

Four Card Poker

Crazy 4 Poker

Let It Ride

Let It Ride Bonus

Ultimate Texas Hold’em

Mississippi Stud

Casino War

Royal Match 21

Bet The Set 21

Fortune Blackjack

Dragon Bonus

Fortune Pai Gow Poker

Fortune Pai Gow Poker Progressive

Pai Gow Progressive

Jackpot Pai Gow

Dakota Stud

Three Card Bonus

Big Raise Hold’em

Double Up Fortune Pai Gow

Raise It Up

Color Up

House Money

 

 

15

 

--------------------------------------------------------------------------------